DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent applications should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING AN ASSEMBLY FIXTURE AND A COMPOSITE PRODUCT.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A).
             Regarding claim 1, Thompson et al (see the entire document, in particular, paragraphs [0003], [0027], [0029], [0033] and [0046]; Figures 3, 4 and 14) teaches a process (see paragraph [0003] (methods for manufacturing composite parts) of Thompson et al), including the steps of (a) fastening a plurality of components of a composite structure in an assembly fixture (see Figures 3, 4 and 14; paragraphs [0029] (composite part 40 held by tool 32) and [0046] (tool 32 includes fastened tool pieces 34 and 36) of Thompson et al); and (b) heating the assembly fixture in an autoclave to bond the plurality of components of the composite structure (see paragraph [0033] (tool 32 may be placed in an autoclave) of Thompson et al). Thompson et al does not teach (1) wherein the assembly fixture includes a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture. Fu et al (see the entire translation, in particular, page 1, first and second paragraphs; page 2, third and sixth (last) paragraphs; page 4, last paragraph) teaches a process (see page 1, first paragraph (method for forming a composite tooling template); page 1, second paragraph (for the manufacture of fiber-reinforced composite materials); page 2, third paragraph (use resin-based fiber-reinforced composite material as tooling material) of Fu et al), wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture (see page 2, third paragraph (the thermal expansion of the tooling and the workpiece can be directional); page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%); page 4, last paragraph (by comparing the thermal expansion coefficients of the workpiece and the tooling, the tooling template layering design is optimized) of Fu et al ), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly fixture wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture in the process of Thompson et al in view of Fu et al in order to manufacture resin-based, fiber-reinforced composite materials for aerospace use (see page 1, second paragraph of Fu et al).
             Regarding claims 6 and 7, see paragraph [0027] (composite parts 22 may be used to form wings) of Thompson et al.
             Regarding claim 8, see paragraph [0027] (passenger aircraft or helicopters; helicopters have rotor blades) of Thompson et al.
             Regarding claims 9 and 11, see page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%) of Fu et al.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A) as applied to claims 1, 6-9 and 11 above, and further in view of Mark (U.S. Patent Application Publication 2017/0173868 A1).
             Regarding claim 2, Thompson et al (in combination with Fu et al) does not teach the step of (1) additively manufacturing the assembly fixture. Mark (see the entire document, in particular, paragraphs [0005] and [0017]) teaches a process of additively manufacturing a product (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark), including the step of additively manufacturing a product (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additively manufacture an assembly fixture in the process of Thompson et al (in combination with Fu et al) in order to anisotropically improve the properties of a finished part (see paragraph [0005] of Mark).
             Regarding claims 3-5, see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A) as applied to claims 1, 6-9 and 11 above, and further in view of Pham et al (U.S. Patent Application Publication 2011/0143140 A1).
             Regarding claim 10, Thompson et al (in combination with Fu et al) does not teach (1) a fixture assembly including a plurality of fasteners. Pham et al (see the entire document, in particular, paragraphs [0003], [0030] and [0031]; Figure 2) teaches a process (see paragraph [0003] (method of stabilizing composite plies) of Pham et al), including a fixture assembly having a plurality of fasteners (see Figure 2 and paragraph [0031] (plural tooling fixtures 52 for restraining the composite structure 10 during the fabrication process) of Pham et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixture assembly having a plurality of fasteners in the process of Thompson et al (in combination with Fu et al) in view of Pham et al in order to restrain the composite structure during the fabrication process (see paragraph [0031] of Pham et al).
Claim(s) 12-14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A).
             Regarding claim 12, Thompson et al (see the entire document, in particular, paragraphs [0003], [0027], [0029], [0033] and [0046]; Figures 3, 4 and 14) teaches a process of making a composite structure (see paragraph [0003] (methods for manufacturing composite parts) of Thompson et al), including the steps of (a) fastening a plurality of components of a composite structure in an assembly fixture (see Figures 3, 4 and 14; paragraphs [0029] (composite part 40 held by tool 32) and [0046] (tool 32 includes fastened tool pieces 34 and 36) of Thompson et al); and (b) heating the assembly fixture in an autoclave to bond the plurality of components of the composite structure (see paragraph [0033] (tool 32 may be placed in an autoclave) of Thompson et al). Thompson et al does not teach the step of (1) using an assembly fixture including a plurality of strands of composite material, wherein the assembly fixture has an anisotropic thermal expansion property based on an orientation of a plurality of reinforcement fibers including a composite material. Fu et al (see the entire translation, in particular, page 1, first and second paragraphs; page 2, third and sixth (last) paragraphs; page 4, last paragraph) teaches a process  of making a composite structure (see page 1, first paragraph (method for forming a composite tooling template); page 1, second paragraph (for the manufacture of fiber-reinforced composite materials); page 2, third paragraph (use resin-based fiber-reinforced composite material as tooling material) of Fu et al), including the step of using an assembly fixture including a plurality of strands of composite material, wherein the assembly fixture has an anisotropic thermal expansion property based on an orientation of a plurality of reinforcement fibers including a composite material (see page 2, third paragraph (the thermal expansion of the tooling and the workpiece can be directional); page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%); page 4, last paragraph (by comparing the thermal expansion coefficients of the workpiece and the tooling, the tooling template layering design is optimized) of Fu et al ), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an assembly fixture including a plurality of strands of composite material, wherein the assembly fixture has an anisotropic thermal expansion property based on an orientation of a plurality of reinforcement fibers including a composite material in the process of Thompson et al in view of Fu et al in order to manufacture resin-based, fiber-reinforced composite materials for aerospace use (see page 1, second paragraph of Fu et al).
             Regarding claims 13, 14, 17 and 19, see page 1, first paragraph (method for forming a composite tooling template); page 2, third paragraph (the thermal expansion of the tooling and the workpiece can be directional); page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%) of Fu et al.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A) as applied to claims 12-14, 16, 17 and 19 above, and further in view of Mark (U.S. Patent Application Publication 2017/0173868 A1).
             Regarding claim 15, Thompson et al (in combination with Fu et al) does not teach the step of (1) additively manufacturing the assembly fixture. Mark (see the entire document, in particular, paragraphs [0005] and [0017]) teaches a process of additively manufacturing a product (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark), including the step of additively manufacturing a product (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additively manufacture an assembly fixture in the process of Thompson et al (in combination with Fu et al) in order to anisotropically improve the properties of a finished part (see paragraph [0005] of Mark).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Fu et al (CN 101794332 A) as applied to claims 12-14, 16, 17 and 19 above, and further in view of Pham et al (U.S. Patent Application Publication 2011/0143140 A1).
             Regarding claim 18, Thompson et al (in combination with Fu et al) does not teach (1) a fixture assembly including a plurality of fasteners. Pham et al (see the entire document, in particular, paragraphs [0003], [0030] and [0031]; Figure 2) teaches a process (see paragraph [0003] (method of stabilizing composite plies) of Pham et al), including a fixture assembly having a plurality of fasteners (see Figure 2 and paragraph [0031] (plural tooling fixtures 52 for restraining the composite structure 10 during the fabrication process) of Pham et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixture assembly having a plurality of fasteners in the process of Thompson et al (in combination with Fu et al) in view of Pham et al in order to restrain the composite structure during the fabrication process (see paragraph [0031] of Pham et al).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) in combination with Mark (U.S. Patent Application Publication 2017/0173868 A1) and Fu et al (CN 101794332 A).
             Regarding claim 20, Thompson et al (see the entire document, in particular, paragraphs [0003], [0027], [0029], [0033] and [0046]; Figures 3, 4 and 14) teaches a process (see paragraph [0003] (methods for manufacturing composite parts) of Thompson et al), including the steps of (d) fastening a plurality of components of a composite structure in an assembly fixture (see Figures 3, 4 and 14; paragraphs [0029] (composite part 40 held by tool 32) and [0046] (tool 32 includes fastened tool pieces 34 and 36) of Thompson et al); and (e) heating the assembly fixture in an autoclave to bond the plurality of components of the composite structure (see paragraph [0033] (tool 32 may be placed in an autoclave) of Thompson et al). Thompson et al does not teach the steps of (a) heating a composite material into a viscous form, wherein the composite material includes a thermoplastic and a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is randomly arranged within the thermoplastic; (b) extruding a plurality of strands of the composite material, wherein extruding the plurality of strands causes the plurality of reinforcement fibers within each strand to align; (c) arranging the plurality of strands of the composite material to form an assembly fixture, wherein the assembly fixture includes an anisotropic thermal expansion property, and wherein the anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the assembly fixture; (d’) wherein the assembly fixture includes a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture; and (i) wherein the anisotropic thermal expansion property of the assembly fixture includes a coefficient of thermal expansion for a length dimension of the assembly fixture that is smaller than a coefficient of thermal expansion for a length dimension of the composite structure. Mark (see the entire document, in particular, paragraphs [0005] and [0017]) teaches a process of additively manufacturing a product (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer) of Mark), including the steps of (a) heating a composite material into a viscous form, wherein the composite material includes a thermoplastic and a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is randomly arranged within the thermoplastic; (b) extruding a plurality of strands of the composite material, wherein extruding the plurality of strands causes the plurality of reinforcement fibers within each strand to align; (c) arranging the plurality of strands of the composite material to form an assembly fixture, wherein the assembly fixture includes an anisotropic thermal expansion property, and (i) wherein the anisotropic thermal expansion property is based on an orientation of the plurality of reinforcement fibers within the assembly fixture (see paragraph [0017] (process of making 3D printed structures by FDM (i.e., fused deposition modeling) using a fiber-reinforced filament deposited together with a polymer; the FDM process generally includes heating (or softening) a material (e.g., a composite material) into a viscous form in order to flow through the extruder, extruding the strands of material (e.g., a composite material), and arranging the plurality of strands into a desired pattern; flow of the composite material through the extruder causes the fibers to align) of Mark), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat a composite material into a viscous form, wherein the composite material includes a thermoplastic and a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is randomly arranged within the thermoplastic, extrude a plurality of strands of the composite material, wherein extruding the plurality of strands causes the plurality of reinforcement fibers within each strand to align, and arrange the plurality of strands of the composite material to form an assembly fixture in the process of Thompson et al in view of Mark in order to anisotropically improve the properties of a finished part (see paragraph [0005] of Mark). Fu et al (see the entire translation, in particular, page 1, first and second paragraphs; page 2, third and sixth (last) paragraphs; page 4, last paragraph) teaches a process (see page 1, first paragraph (method for forming a composite tooling template); page 1, second paragraph (for the manufacture of fiber-reinforced composite materials); page 2, third paragraph (use resin-based fiber-reinforced composite material as tooling material) of Fu et al), wherein the assembly fixture includes a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture (see page 2, third paragraph (the thermal expansion of the tooling and the workpiece can be directional); page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%); page 4, last paragraph (by comparing the thermal expansion coefficients of the workpiece and the tooling, the tooling template layering design is optimized) of Fu et al ), wherein the anisotropic thermal expansion property of the assembly fixture includes a coefficient of thermal expansion for a length dimension of the assembly fixture that is smaller than a coefficient of thermal expansion for a length dimension of the composite structure (see page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly fixture including a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture, and provide an anisotropic thermal expansion property of the assembly fixture includes a coefficient of thermal expansion for a length dimension of the assembly fixture that is smaller than a coefficient of thermal expansion for a length dimension of the composite structure in the process of Thompson et al in view of Fu et al in order to manufacture resin-based, fiber-reinforced composite materials for aerospace use (see page 1, second paragraph of Fu et al).
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.          Claim 20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,654,208 B2 in view of Thompson et al (U.S. Patent Application Publication 2016/0311176 A1) and Fu et al (CN 101794332 A). Claims 1-8 of U.S. Patent 10,654,208 B2 recite a process including the steps of (a) heating, (b) extruding and (c) arranging, and wherein the anisotropic thermal expansion property of the assembly fixture includes a coefficient of thermal expansion for a length dimension of the assembly fixture that is smaller than a coefficient of thermal expansion for a length dimension of a composite structure. Claims 1-8 of U.S. Patent 10,654,208 B2 doe not recite the steps of (d) fastening a plurality of components of a composite structure in an assembly fixture (claim 2 of U.S. Patent 10,654,208 B2 recites that the assembly fixture is configured to facilitate fastening of the composite structure), (e) heating the assembly fixture in an autoclave to bond the plurality of components of the composite structure (claim 2 of U.S. Patent 10,654,208 B2 recites that the assembly structure is configured to facilitate assembly during a heated bonding process) or (d’) wherein the assembly fixture includes a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture. Thompson et al (see the entire document, in particular, paragraphs [0003], [0027], [0029], [0033] and [0046]; Figures 3, 4 and 14) teaches a process (see paragraph [0003] (methods for manufacturing composite parts) of Thompson et al), including the steps of (a) fastening a plurality of components of a composite structure in an assembly fixture (see Figures 3, 4 and 14; paragraphs [0029] (composite part 40 held by tool 32) and [0046] (tool 32 includes fastened tool pieces 34 and 36) of Thompson et al); and (b) heating the assembly fixture in an autoclave to bond the plurality of components of the composite structure (see paragraph [0033] (tool 32 may be placed in an autoclave) of Thompson et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten a plurality of components of a composite structure in an assembly fixture and heat the assembly fixture in an autoclave to bond a plurality of components of the composite structure in the process of claims 1-8 of U.S. Patent 10,654,208 B2 in view of Thompson et al in order to manufacture composite parts (see paragraph [0003] (methods for manufacturing composite parts) of Thompson et al). Fu et al (see the entire translation, in particular, page 1, first and second paragraphs; page 2, third and sixth (last) paragraphs; page 4, last paragraph) teaches a process (see page 1, first paragraph (method for forming a composite tooling template); page 1, second paragraph (for the manufacture of fiber-reinforced composite materials); page 2, third paragraph (use resin-based fiber-reinforced composite material as tooling material) of Fu et al), wherein the assembly fixture includes a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture (see page 2, third paragraph (the thermal expansion of the tooling and the workpiece can be directional); page 2, sixth paragraph (the thermal expansion coefficients of the product and tooling differ by less than 10%); page 4, last paragraph (by comparing the thermal expansion coefficients of the workpiece and the tooling, the tooling template layering design is optimized) of Fu et al ), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly fixture including a plurality of strands of a fiber-reinforced thermoplastic material, wherein the fiber-reinforced thermoplastic material includes a thermoplastic embedded with a plurality of reinforcement fibers, wherein the plurality of reinforcement fibers is aligned within each strand of the plurality of strands, and wherein the assembly fixture further includes an anisotropic thermal expansion property based on an orientation of the plurality of reinforcement fibers within the assembly fixture, and provide an anisotropic thermal expansion property of the assembly fixture includes a coefficient of thermal expansion for a length dimension of the assembly fixture that is smaller than a coefficient of thermal expansion for a length dimension of the composite structure in the process of claims 1-8 of U.S. Patent 10,654,208 B2 in view of Fu et al in order to manufacture resin-based, fiber-reinforced composite materials for aerospace use (see page 1, second paragraph of Fu et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742